People v Robinson (2020 NY Slip Op 03172)





People v Robinson


2020 NY Slip Op 03172


Decided on June 4, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 4, 2020

Acosta, P.J., Renwick, Webber, Gesmer, JJ.


11532 1467/14 3751/17

[*1] The People of the State of New York, Respondent,
vTyrone Robinson, Defendant-Appellant.


Christina A. Swarns, Office of the Appellate Defender, New York (David Billingsley of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Amanda Katherine Regan of counsel), for respondent.

Judgments, Supreme Court, New York County (Richard Weinberg and Patricia M. Nuñez, JJ. at pleas, Nuñez, J. at sentencing), rendered March 13, 2018, convicting defendant of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree and bail jumping in the first degree, and sentencing him to an aggregate term of six years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the prison terms for each controlled substance conviction to four years, resulting in a new aggregate prison term of four years, and otherwise affirmed.
We find the sentence excessive to the extent indicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 4, 2020
CLERK